Title: To Alexander Hamilton from Benjamin Lincoln, 9 March 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander



From the Collector of BostonMarch 9th. 1791
Sir

By the 32nd. Section of the late Collection Act, no exporter of Goods, wares & merchandise imported could be allowed the Draw Back of Duties paid, unless the goods were exported in the same casks &c & from the Port or District into which they were originally imported, these restrictions very much embarrassed trade & were a source of daily complaints of the Merchants, especially that part, where the exportation must be from the Port or District into which the Goods were originally imported.
The existing law is penned differently, but how far, even in this the Merchant is relieved, I cannot determine; permit me Sir, to state to you a case. Suppose a Merchant of Salem comes into Boston & here purchases twenty chests of Tea, imported originally into this District, enters it here for exportation in the Ship America of Salem for London & complies in all respects with the Law. After this the Collector causes the Goods to be inspected & finding them to correspond with the notice & proof concerning the same, can a permit be granted for lading them and an officer be appointed to see them on board the Ship in Salem? If this cannot be done, can a Captain receive part of his Cargo in Salem & come into this District & complete his load? In short, is there any method whereby a Merchant loading his Cargo in one District can secure the Draw back on Good exported in the same Vessel which were imported into a different District.
To Secy of the Treasury.

